 1 Todd C. Atkins (SBN 208879)
   tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
   2261 Rutherford Road
 3 Carlsbad, CA 92008
   Tel: 619.665.3476
 4
   Matthew M. Wawrzyn (pro hac vice)
 5 matt@wawrzynlaw.com
   WAWRZYN LLC
 6 200 East Randolph Street, Suite 5100
   Chicago, IL 60601
 7 Tel: 312.235.3120
 8 Attorneys for VDPP LLC
 9
10                        UNITED STATES DISTRICT COURT
11                     NORTHERN DISTRICT OF CALIFORNIA
12
13    VDPP LLC,                                   Case No. 3:20-CV-02473

14                Plaintiff,                      NOTICE OF DISMISSAL WITHOUT
                                                  PREJUDICE
15          v.
16    ASUSTEK COMPUTER INC. and
17    ASUS COMPUTER
      INTERNATIONAL,
18
                  Defendants.
19
20         Pursuant to Rule 41 of the Federal Rules of Civil Procedure, plaintiff hereby
21 gives notice of the dismissal of this case without prejudice.
22
23
24
25
26
27
28
     NOTICE OF DISMISSAL                    -1-                    Case No. 3:20-cv-02473
 1
 2
      Date: April 28, 2021                                  /s/ Todd Atkins
 3                                                          Todd C. Atkins (SBN 208879)
                                                            tatkins@atkinsdavidson.com
 4                                                          ATKINS & DAVIDSON, APC
                                                            2261 Rutherford Road
 5                                                          Carlsbad, CA 92008
                                                            Tel: 619.665.3476
 6
                                                            Matthew M. Wawrzyn (pro hac vice)
 7                                                          matt@wawrzynlaw.com
                                                            WAWRZYN LLC
 8                                                          200 Randolph Street, Suite 5100
                                                            Chicago, IL 60601
 9                                                          Tel: 312.235.3120
                                 ISTRIC
10                          TES D      TC                   Attorneys for VDPP LLC
                          TA
11                                                 O
                     S




                                                    U
                    ED




12                                     TE   D        RT
                UNIT




                                  GRAN
13
                                                            R NIA

14                                              hen
                                         rd M. C
                NO




                                      dwa
                              Judge E
                                                          FO



15
                  RT




                                                      LI




                         ER
                    H




                                                   A




16                                                    C
                              N                 F
                                  D IS T IC T O
17                                      R
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF DISMISSAL                              -2-                   Case No. 3:20-cv-02473
